Citation Nr: 0610236	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  06-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam 
veteran with disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1985.  The appellant is the veteran's daughter.  Records 
reflect that the veteran served in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  Notably, all 
spina bifida claims are processed at the Denver, Colorado, 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

On her November 2005 VA Form 9 (substantive appeal), the 
appellant indicated that she wanted a Board hearing at VA 
Central Office in Washington, DC.  In a March 2006 letter, 
the Board informed the appellant that she was scheduled for 
the requested hearing in May 2006.

Subsequently, in March 2006, the appellant's representative 
contacted the Board and requested that her hearing be held by 
videoconference instead.  Inasmuch as the appellant's motion 
for a hearing was timely received prior to her scheduled 
Central Office hearing, the Board finds that the appellant's 
request should be granted, in order to ensure full due 
process.

Since videoconference hearings are scheduled by the RO, the 
appeal claim must be remanded for this purpose.
Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
videoconference hearing at the RO, before 
a Veterans Law Judge sitting in 
Washington, DC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

